UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  March 31, 2011 Item 1: Reports to Shareholders Vanguard PRIMECAP Fund Semiannual Report March 31, 2011 > Vanguard PRIMECAP Fund returned about 17% for the six months ended March 31, 2011, in line with the gain of its benchmark index but behind the average return of peer funds. > Information technology, the funds largest sector, added the most to its total return and boosted performance relative to the benchmark. > Modest gains in health care, the funds second-largest sector, tempered overall results. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Funds Expenses. 23 Glossary. 25 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended March 31, 2011 Total Returns Vanguard PRIMECAP Fund Investor Shares 16.98% Admiral Shares 17.03 S&P 500 Index 17.31 Multi-Cap Growth Funds Average 18.91 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance September 30, 2010 , Through March 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $60.36 $69.24 $0.614 $0.671 Admiral Shares 62.65 71.85 0.683 0.696 1 Chairmans Letter Dear Shareholder, Equity markets proved resilient in the face of multiple uncertainties, including the geopolitical upheaval in the Middle East and North Africa, Japans devastating earthquake and tsunami, and the budget gridlock in Washington. For the six months ended March 31, Vanguard PRIMECAP Fund returned 16.98% for Investor Shares and 17.03% for Admiral Shares, in line with the gain of the benchmark Standard & Poors 500 Index but behind the average return for multi-capitalization growth funds. Because more than half of the funds assets are in information technology and health care stocks, these two sectors frequently are major drivers of performance. Tech stocks were a significant source of strength in the first half of the funds 2011 fiscal year, but health care holdingsconcentrated in global pharmaceutical firmsposted lackluster returns. However, PRIMECAP Management Companys carefully chosen consumer staples and financial stocks were rewarding. Despite distressing headlines, stock markets rallied Most global stock markets produced exceptional returns for the six months ended March 31, a period punctuated by some unnerving developments around the world. In the United States, the economy continued its extended recovery. Job growth picked up, fueling hopes that the good news might be persistent enough to bring down the high unemployment rate. 2 The broad U.S. stock market returned more than 18%. The stocks of smaller companies, which are keenly sensitive to the rhythms of the business cycle, did even better. Non-U.S. stock markets trailed their American counterparts, though as a group, their six-month return topped 10%. European stocks performed best. All but the shortest-term rates moved higher, affecting bond prices With the exception of the shortest-term securities, the rates on fixed income investments moved higher during the six-month period. At the start of the period, the 10-year U.S. Treasury note yielded a meager 2.51%. By the end, the rate had climbed to 3.45% as investors demanded more compensation for the possibility that inflation will continue to accelerate from financial-crisis lows. Rising rates put short-term pressure on bond prices. The broad U.S. taxable bond market produced a slightly negative return. The broad municipal bond market, which came under pressure both from rising rates and concern (exaggerated, in Vanguards view) about the financial strength of state and municipal borrowers, returned 3.68%. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Market Barometer Total Returns Periods Ended March 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 18.13% 16.69% 2.93% Russell 2000 Index (Small-caps) 25.48 25.79 3.35 Dow Jones U.S. Total Stock Market Index 18.51 17.50 3.27 MSCI All Country World Index ex USA (International) 10.85 13.15 3.59 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.88% 5.12% 6.03% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.68 1.63 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.09 CPI Consumer Price Index 2.30% 2.68% 2.26% 3 Exceptional strength came from expected and unexpected sources PRIMECAP Funds advisor anticipates superior long-term growth in demand for information technology and health care especially in fast-growing emerging markets. The funds holdings in these two sectors represented more than half of its assets, on average, during the period; by contrast, the sectors made up only about 30% of the S&P 500 Index. Health care was one of the weaker sectors in both the index and the fund. Concerns including expiring patents and regulatory review of new treatments held back top-ten holdings Amgen and Eli Lilly. Still, on the plus side, Biogen Idec, also a top-ten holding, advanced more than 30% during the period, and the advisor sidestepped most of the weakness in Johnson & Johnson, which has suffered from product recalls. Returns were strong across the information technology sector, thanks in part to signs that business investment is set to pick up. The funds IT stocks were responsible for close to 40% of its six-month return. Four top holdingsOracle, Texas Instruments, Google, and Intuittogether added almost 3 percentage points to the overall result. As the economy continued to grind into gear, industrial and materials stocks benefited. And energy stocks delivered exceptional returnspartly based on rising Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.45% The fund expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For thesix monthsended March 31, 2011, the funds annualized expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Multi-Cap Growth Funds. 4 oil prices, and more broadly reflecting a gradual clearing of the clouds that have hung over energy stocks since the Gulf of Mexico oil spill. Together, these three sectors tacked on more than 7 percentage points to the funds first-half return. By design, the funds sector positioning diverges notably from that of the S&P 500 Index. This can cause it to be out of step with the benchmark. As was also the case with fiscal-year 2010 results, the apparent similarity between the funds and indexs returns masked several variations. In addition to the notable strength of IT, a home to many classic growth stocks, the advisor found success in some less expected places. For example, choices among consumer staples and financial companies helped the fund outpace the index in both sectors, and a sizable stake in Monsanto provided a boost in the materials sector. But some opportunities were missed in health care, energy, and industrials. Also, because your fund is managed with a three-to-five-year investment horizonnot with an eye toward short-term resultsit can be difficult to interpret short-term peer comparisons. That said, for the six months through March, the funds return did not keep pace with the peer-group average. But over longer time horizons that are more consistent with PRIMECAPs strategy, the funds track record has been exemplary. (You can see that record in the Performance Summary later in this report.) For more about the advisors strategy and the funds positioning during the six months, please see the Advisors Report that follows this letter. Spread your nest egg across multiple baskets By almost any measure, equity returns in the last six months were exceptional. Both the broad U.S. market and the S&P 500 Index advanced each month, although at a snails pace amid Marchs global events. Of course, market currents can change swiftly, and periods of strength are often followed by stretches of weakness. As I write this letter, many investors are concerned about higher oil prices. Could they derail the U.S. economic recovery, and what do they mean for inflation and short-term interest rates? After evaluating several scenarios, Vanguards economists concluded that if benchmark U.S. crude oil prices were to rise to $120 a barrel in the coming months, the U.S. economic recovery would likely be weaker than expected. Oil prices would likely need to persist at $150 per barrel to generate another U.S. recession. 5 One of the ways you can try to buffer your nest egg from such shocks is to develop allocations to stock, bond, and money market funds in proportions consistent with your goals and ability to withstand the stock markets unpredictable swings. With the advisors long-term investing horizon, Vanguard PRIMECAP Fund can play a useful role in a diversified portfolio by providing low-cost exposure to large-cap companies with attractive growth potential. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 11, 2011 6 Advisors Report For the six months ended March 31, 2011, Vanguard PRIMECAP Fund returned 16.98% for Investor Shares and 17.03% for Admiral Shares, near the 17.31% return of the benchmark S&P 500 Index but behind the 18.91% average return of our multi-cap growth fund competitors. Although our results were good, we are disappointed with our relative return. The funds holdings in the health care and consumer discretionary sectors and its underweighted position in energy hurt its results relative to the S&P 500 Index. This was partially offset by our holdings in information technology and underweighting of the consumer staples sector. Investment environment The U.S. stock market provided strong returns during the past six months, extending the rally that began last summer. The S&P 500 Index rose almost 30% from June 2010 through March 2011 and has nearly doubled from the lows reached in March 2009. The U.S. economy continued to recover from the recession; gross domestic product grew just over 3% in the fourth quarter of 2010. Consumer spending continued to rebound, rising about 4% in the fourth quarter of 2010, the highest rate since the fourth quarter of 2006. Industrial production increased as companies rebuilt inventories and returned to growth mode. Capacity utilization also began to tighten. However, there are reasons for caution regarding the sustainability of this recovery. Unemployment is persistently high at almost 9%, housing markets remain weak, and governments at the federal, state, and local levels face significant fiscal challenges. Meanwhile, the unrest in the Middle East and the tragic earthquakes in Japan have added uncertainty to the global economic outlook. Management of the fund Our investment approach remains consistent. We rely on fundamental research to find companies whose revenues and earnings will, in our opinion, grow more rapidly over a three- to five-year time frame than current valuations might suggest. We focus on assessing the fundamental value of a company relative to its current market value. This investment strategy has led us to build and maintain significant investments in health care and information technology companies that we believe offer the potential for higher returns than the overall markets. These two sectors composed slightly more than half of the funds holdings (versus not quite 30% of the S&P 500 Index). Six-month returns for both sectors in the S&P 500 Index trailed the benchmarks overall return. In the fund, poor stock selection in the health care sector further hurt returns. However, positive selection in information technology helped. 7 Health care In the S&P 500 Index, the health care sector returned 9.5%, the third-lowest result among the ten sectors. The funds holdings in health care fared even worse, returning 6.8%. This relative underperfor mance was mainly because of our lack of exposure to hospitals and managed care companies, the sectors two best- performing industries for the period. Three of the largest detractors from the funds return in the sector and overall were Amgen (3%), Novartis (2%), and Eli Lilly (1%). The funds stake in Biogen Idec (+31%) was one of the few bright spots in the sector during this period. Health care holdings have hurt the funds performance relative to the index for the last two years. We built considerable positions in large pharmaceutical, biotech-nology, and medical device companies based on our view that new product introductions combined with growing demand from an aging global population would lead to growth in revenues and earnings that would more than offset patent expirations. Our thesis has been challenged by several factors. Large, sophisticated buyers such as governments and managed health plans have increased pricing pressure and limited unit growth relative to our expectations. At the same time, the rate of innovation has been disappointing. The industry has also faced additional regulatory challenges as the U.S. Food and Drug Administration has adopted a more risk-averse and conservative approach to reviewing new products and monitoring existing ones. We believe there are several reasons to remain optimistic about the prospects for large pharmaceutical, biotechnology, and medical device companies. First, market expectations are low as implied by current valuation multiples, which are well below those of the overall market. Second, these companies generate significant positive cash flows from their existing products and have strong balance sheets. Third, the aging global population and rising living standards in emerging markets should lead to increased demand for health care products. Fourth, we believe that a more fundamental understanding of diseases and their causes will lead to improved treatments, resulting in future growth for these companies. The pace of scientific development is difficult to predict, but the potential for better treatments for diseases such as cancer, diabetes, and Alzheimers is enormous, as are the possibilities for personalized medicines based on an improving understanding of the human genome. Technology The information technology sector returned 14.1% in the S&P 500 Index, trailing the indexs total return. However, thanks to stock selection, the funds information 8 technology holdings returned 20.7%. Texas Instruments (+28%), NVIDIA (+58%), Adobe Systems (+27%), and Oracle (+25%) were among the largest contributors. These results were partially offset by weak returns from two of the funds largest holdings, Microsoft (+5%) and Google (+12%). Innovation continues unabated in technology, leading to, in our judgment, many attractive investment opportunities. One of the most significant developments in recent years has been the emergence of cloud computing, which, broadly speaking, refers to the availability of processing power and computer storage as a utility that can be accessed anywhere, anytime, and on any device. The migration to the cloud has been led by consumers eager to access the benefits of new devices and services such as smartphones, tablets, and social networking, as well as existing services such as internet search, e-mail, and online storage of photos and videos. In contrast, businesses have been more cautious, but they could eventually represent an even larger opportunity. Surprisingly, when investors think about the cloud, they seem to think primarily of relatively new (and privately owned) companies such as Facebook, Twitter, and Groupon. These are indeed exciting new enterprises. However, we believe that many of the companies in our portfolio that provide core services and enabling infrastructure, such as Oracle, Google, Microsoft, and Intel, will also benefit significantly as consumers and businesses increasingly embrace cloud computing over the next few years. Furthermore, these companies trade at very low valuation multiples and enjoy exceptionally strong balance sheets. Other sector highlights The funds underweighted position in the energy sector, combined with poor stock selection, hurt relative returns as the energy stocks in the S&P 500 Index returned 41.9% for the period. The energy sector led all others as the price of oil rose rapidly from around $80 per barrel to more than $110 in tandem with the unrest in Egypt, Libya, and elsewhere in the Middle East. Poor stock selection in the consumer discretionary and industrial sectors also hurt the funds results. Whirlpool (+7%), DIRECTV (+12%), Sony (+3%), and Kohls (+1%) were some of the biggest detractors among consumer discretionary holdings. Several industrial stocks that are highly sensitive to oil prices, such as Southwest Airlines (3%), FedEx (+10%), and C.H. Robinson Worldwide (+7%), were notable detractors. On a positive note, the fund benefited from its underweighting of consumer staples. In the benchmark index, these stocks gained just 8.8%, the second-lowest sector return 9 (utilities were in last place). Favorable stock selection and an overweighted position in the materials sector also lifted the funds results. Here, Monsanto (+52%) and Potash Corp (+23%) were the largest contributors. In relative terms, the fund further benefited from its small commitment to the financial sector and from favorable stock selection within it: Discover Financial Services (+45%) and Marsh & McLennan (+26%) were the two largest contributors. Outlook Looking to the rest of fiscal year 2011 and beyond, we continue to view U.S. equities as an attractive investment opportunity, especially relative to most other asset classes. Valuation multiples remain below historical averages despite the low-interest- rate environment. Many companies, having recovered from the recession with more efficient operations and improved balance sheets, are generating accelerating growth in revenues and earnings. Despite the rise in energy and commodity prices, inflation seems manageable, at least in the near term, for consumers and businesses. Some macro-level concerns continue to temper our generally positive assessment. Fiscal and monetary policy, increased regulatory burdens, and political unrest in the Middle East inject an element of risk. Domestically, fiscal challenges faced by the federal, state, and local governments raise great uncertainty about future budgets and tax policies. Overseas, many developed countries such as Greece, Portugal, Ireland, and Spain continue to face massive fiscal problems. In addition, it is unclear how and when the political and social turmoil in the Middle East will be resolved, and what the outcome will mean for oil prices. On balance, we are positive in our outlook for U.S. equities, and we remain committed to the funds substantial positions in technology and health care companiesareas in which we expect innovation to continue to accelerate, leading to greater growth opportunities than the market currently expects. PRIMECAP Management Company April 12, 2011 10 PRIMECAP Fund Fund Profile As of March 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 0.84% 0.93% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 113 500 3,817 Median Market Cap $40.6B $50.0B $31.4B Price/Earnings Ratio 16.7x 16.7x 17.9x Price/Book Ratio 3.0x 2.3x 2.3x Return on Equity 21.5% 20.3% 18.9% Earnings Growth Rate 10.0% 5.4% 5.9% Dividend Yield 1.3% 1.9% 1.7% Foreign Holdings 14.1% 0.0% 0.0% Turnover Rate (Annualized) 4%   Short-Term Reserves 1.2%   Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.9% 10.4% 11.8% Consumer Staples 0.9 10.2 9.2 Energy 9.4 13.3 11.8 Financials 4.3 15.8 16.2 Health Care 19.9 11.0 10.7 Industrials 15.2 11.3 11.6 Information Technology 31.9 18.1 18.5 Materials 7.1 3.7 4.5 Telecommunication Services 0.1 3.0 2.6 Utilities 0.3 3.2 3.1 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.95 0.96 Beta 0.98 0.96 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Amgen Inc. Biotechnology 3.8% Potash Corp. of Fertilizers & Saskatchewan Inc. Agricultural Chemicals 3.8 Oracle Corp. Systems Software 3.7 FedEx Corp. Air Freight & Logistics 3.7 Texas Instruments Inc. Semiconductors 3.6 Google Inc. Class A Internet Software & Services 3.3 DIRECTV Class A Cable & Satellite 3.2 Eli Lilly & Co. Pharmaceuticals 2.9 Biogen Idec Inc. Biotechnology 2.9 Novartis AG ADR Pharmaceuticals 2.8 Top Ten 33.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the annualized expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. 11 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2000, Through March 31, 2011 Note: For 2011, performance data reflect the six months ended March 31, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 Inception One Five Ten Date Year Years Years Investor Shares 11/1/1984 14.72% 4.82% 5.78% Admiral Shares 11/12/2001 14.80 4.93 7.46 1 1 Return since inception. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. PRIMECAP Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.8%) Consumer Discretionary (10.8%) * DIRECTV Class A 21,771,607 1,018,911 1 Whirlpool Corp. 5,900,000 503,624 * Amazon.com Inc. 2,371,100 427,106 Sony Corp. ADR 9,950,000 316,709 Walt Disney Co. 5,635,000 242,812 Kohls Corp. 3,627,700 192,413 * Bed Bath & Beyond Inc. 3,650,975 176,233 TJX Cos. Inc. 3,475,000 172,812 Target Corp. 3,319,000 165,983 Mattel Inc. 4,247,800 105,898 Carnival Corp. 1,415,000 54,279 Lowes Cos. Inc. 1,000,000 26,430 *,^ Eastman Kodak Co. 6,000,000 19,380 Consumer Staples (0.9%) Costco Wholesale Corp. 2,950,000 216,294 Procter & Gamble Co. 510,000 31,416 Kellogg Co. 398,000 21,484 PepsiCo Inc. 164,000 10,563 CVS Caremark Corp. 250,000 8,580 Energy (9.3%) Noble Energy Inc. 6,300,000 608,895 Schlumberger Ltd. 5,193,500 484,346 EOG Resources Inc. 3,816,000 452,234 Peabody Energy Corp. 5,141,300 369,968 Hess Corp. 3,910,000 333,171 Petroleo Brasileiro SA ADR Type A 6,958,800 247,316 * Plains Exploration & Production Co. 4,000,000 144,920 Cenovus Energy Inc. 2,275,000 89,590 National Oilwell Varco Inc. 1,038,000 82,282 Encana Corp. 1,825,000 63,017 Petroleo Brasileiro SA ADR 697,830 28,213 Market Value Shares ($000) * Transocean Ltd. 250,000 19,488 * Southwestern Energy Co. 400,000 17,188 Noble Corp. 200,000 9,124 Financials (4.2%) Marsh & McLennan Cos. Inc. 18,000,000 536,580 Discover Financial Services 10,140,800 244,596 * Berkshire Hathaway Inc. Class B 2,500,000 209,075 Chubb Corp. 2,550,000 156,340 Weyerhaeuser Co. 3,405,112 83,766 Bank of New York Mellon Corp. 1,900,000 56,753 Progressive Corp. 1,500,000 31,695 Wells Fargo & Co. 600,000 19,020 Health Care (19.6%) * Amgen Inc. 22,737,700 1,215,330 Eli Lilly & Co. 26,408,000 928,770 *,1 Biogen Idec Inc. 12,550,400 921,074 Novartis AG ADR 16,669,765 906,002 Medtronic Inc. 21,831,652 859,076 Roche Holding AG 5,516,400 787,551 * Boston Scientific Corp. 31,731,760 228,151 * Life Technologies Corp. 3,296,000 172,776 GlaxoSmithKline plc ADR 3,410,000 130,978 Johnson & Johnson 1,500,000 88,875 Sanofi-Aventis SA ADR 165,000 5,811 Industrials (15.1%) FedEx Corp. 12,592,470 1,178,026 1 CH Robinson Worldwide Inc. 8,201,000 607,940 Honeywell International Inc. 8,400,000 501,564 Southwest Airlines Co. 34,521,300 436,004 Caterpillar Inc. 3,895,100 433,719 13 PRIMECAP Fund Market Value Shares ($000) United Parcel Service Inc. Class B 3,527,500 262,164 Union Pacific Corp. 2,634,700 259,070 Deere & Co. 2,438,700 236,286 Boeing Co. 3,140,000 232,140 *,1 Alaska Air Group Inc. 2,400,000 152,208 Canadian Pacific Railway Ltd. 2,041,800 131,369 * AMR Corp. 15,504,550 100,159 Donaldson Co. Inc. 1,600,000 98,064 Expeditors International of Washington Inc. 1,240,000 62,174 Granite Construction Inc. 1,500,000 42,150 PACCAR Inc. 750,000 39,263 Pall Corp. 205,000 11,810 Norfolk Southern Corp. 53,100 3,678 Rockwell Automation Inc. 25,000 2,366 Information Technology (31.5%) Oracle Corp. 35,430,800 1,182,326 Texas Instruments Inc. 33,216,900 1,147,976 * Google Inc. Class A 1,794,420 1,051,907 *,1 Intuit Inc. 16,991,400 902,243 * Adobe Systems Inc. 24,221,000 803,168 Microsoft Corp. 28,490,000 722,506 QUALCOMM Inc. 9,701,500 531,933 * EMC Corp. 16,746,800 444,628 Telefonaktiebolaget LM Ericsson ADR 26,014,000 334,540 Hewlett-Packard Co. 7,950,000 325,711 Corning Inc. 14,885,900 307,096 * NVIDIA Corp. 15,380,000 283,915 Intel Corp. 13,400,000 270,278 Accenture plc Class A 4,182,500 229,912 * Micron Technology Inc. 20,000,000 229,200 * Symantec Corp. 12,009,200 222,651 Applied Materials Inc. 10,081,200 157,468 KLA-Tencor Corp. 2,975,000 140,926 1 Plantronics Inc. 3,701,500 135,549 * Research In Motion Ltd. 2,373,000 134,241 ASML Holding NV ADR 2,378,056 105,823 * Motorola Solutions Inc. 1,838,571 82,166 * Rambus Inc. 2,500,000 49,500 Activision Blizzard Inc. 3,800,000 41,686 * eBay Inc. 1,300,000 40,352 * Motorola Mobility Holdings Inc. 1,608,750 39,254 Cisco Systems Inc. 1,750,000 30,013 * Entegris Inc. 2,583,472 22,657 * Apple Inc. 45,000 15,680 Altera Corp. 300,000 13,206 * Dell Inc. 775,000 11,245 Visa Inc. Class A 24,150 1,778 Mastercard Inc. Class A 4,000 1,007 Market Value Shares ($000) Materials (7.0%) Potash Corp. of Saskatchewan Inc. 20,334,000 1,198,283 Monsanto Co. 10,292,360 743,726 Domtar Corp. 1,023,560 93,942 Vulcan Materials Co. 1,600,000 72,960 Freeport-McMoRan Copper & Gold Inc. 1,200,000 66,660 Praxair Inc. 600,000 60,960 Telecommunication Services (0.1%) * Sprint Nextel Corp. 10,530,000 48,859 Utilities (0.3%) * AES Corp. 5,083,000 66,079 Public Service Enterprise Group Inc. 731,000 23,034 NextEra Energy Inc. 179,440 9,891 99,004 Total Common Stocks (Cost $20,033,614) Temporary Cash Investment (1.3%) Money Market Fund (1.3%) 2,3 Vanguard Market Liquidity Fund, 0.208% (Cost $392,669) 392,669,395 392,669 Total Investments (100.1%) (Cost $20,426,283) Other Assets and Liabilities (-0.1%) Other Assets 251,425 Liabilities 3 (270,696) (19,271) Net Assets (100%) Statement of Assets and Liabilities Assets Investments in Securites, at Value 31,822,656 Receivables for Investment Securities Sold 12,148 Receivables for Capital Shares Issued 173,671 Other Assets 65,606 Total Assets 32,074,081 Liabilities Security Lending Collateral Payable to Brokers 2,200 Payables for Capital Shares Redeemed 177,435 Other Liabilites 91,061 Total Liabilities 270,696 Net Assets 14 PRIMECAP Fund At March 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 20,243,693 Undistributed Net Investment Income 66,071 Accumulated Net Realized Gains 96,417 Unrealized Appreciation (Depreciation) Investment Securities 11,396,373 Foreign Currencies 831 Net Assets Investor SharesNet Assets Applicable to 266,125,587 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 18,426,100 Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 186,179,221 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 13,377,285 Net Asset Value Per Share Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,777,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,200,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 PRIMECAP Fund Statement of Operations Six Months Ended March 31, 2011 ($000) Investment Income Income Dividends 228,897 Interest 2 622 Security Lending 613 Total Income 230,132 Expenses Investment Advisory FeesNote B 31,828 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 19,564 Management and AdministrativeAdmiral Shares 7,745 Marketing and DistributionInvestor Shares 2,000 Marketing and DistributionAdmiral Shares 1,087 Custodian Fees 227 Shareholders ReportsInvestor Shares 93 Shareholders ReportsAdmiral Shares 8 Trustees Fees and Expenses 25 Total Expenses 62,577 Net Investment Income 167,555 Realized Net Gain (Loss) Investment Securities Sold 2 204,662 Foreign Currencies 160 Realized Net Gain (Loss) 204,822 Change in Unrealized Appreciation (Depreciation) Investment Securities 4,302,942 Foreign Currencies 443 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $12,807,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $10,187,000, $622,000, and $3,173,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 16 PRIMECAP Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 167,555 302,216 Realized Net Gain (Loss) 204,822 666,413 Change in Unrealized Appreciation (Depreciation) 4,303,385 1,738,244 Net Increase (Decrease) in Net Assets Resulting from Operations 4,675,762 2,706,873 Distributions Net Investment Income Investor Shares (168,148) (142,413) Admiral Shares (119,031) (84,478) Realized Capital Gain 1 Investor Shares (183,757)  Admiral Shares (121,297)  Total Distributions (592,233) (226,891) Capital Share Transactions Investor Shares (2,110,999) (1,389,870) Admiral Shares 2,038,003 (314,209) Net Increase (Decrease) from Capital Share Transactions (72,996) (1,704,079) Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2011 short-term gain distributions totaling $29,551,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed net investment income of $66,071,000 and $185,535,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 PRIMECAP Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .360 .631 1 .500 .552 .460 .437 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations 10.165 5.707 (3.490) (10.361) 11.960 7.804 Distributions Dividends from Net Investment Income (.614) (.447) (.508) (.476) (.440) (.386) Distributions from Realized Capital Gains (.671)  (3.662) (4.223) (4.000) (1.908) Total Distributions (1.285) (.447) (4.170) (4.699) (4.440) (2.294) Net Asset Value, End of Period Total Return 2 16.98% 10.36% -4.01% -13.96% 17.77% 12.30% Ratios/Supplemental Data Net Assets, End of Period (Millions) $18,426 $18,028 $17,795 $19,234 $23,435 $21,828 Ratio of Total Expenses to Average Net Assets 0.45% 0.45% 0.49% 0.43% 0.43% 0.46% Ratio of Net Investment Income to Average Net Assets 1.07% 1.05% 1 1.02% 0.76% 0.62% 0.64% Portfolio Turnover Rate 4% 5% 4% 11% 11% 10% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $ 0 8 and 0.21%, respectively, resulting from a special dividend from Weyerhauser Co. in July 2010. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 18 PRIMECAP Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $62.65 $57.20 $65.19 $80.82 $73.03 $67.28 Investment Operations Net Investment Income 1 Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations 10.579 5.980 (3.580) (10.663) 12.510 8.202 Distributions Dividends from Net Investment Income (.683) (.530) (.612) (.586) (.570) (.472) Distributions from Realized Capital Gains (.696)  (3.798) (4.381) (4.150) (1.980) Total Distributions (1.379) (.530) (4.410) (4.967) (4.720) (2.452) Net Asset Value, End of Period Total Return 2 17.03% 10.46% -3.90% -13.85% 17.91% 12.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13,377 $9,765 $9,222 $9,651 $10,565 $8,542 Ratio of Total Expenses to Average Net Assets 0.36% 0.36% 0.37% 0.31% 0.31% 0.31% Ratio of Net Investment Income to Average Net Assets 1.16% 1.14% 1 1.14% 0.88% 0.74% 0.79% Portfolio Turnover Rate 4% 5% 4% 11% 11% 10% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $0.133 and 0.21%, respectively, resulting from a special dividend from Weyerhauser Co. in July 2010. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. See accompanying Notes, which are an integral part of the Financial Statements. 19 PRIMECAP Fund Notes to Financial Statements Vanguard PRIMECAP Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and for the period ended March 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. 20 PRIMECAP Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. PRIMECAP Management Company provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended March 31, 2011, the investment advisory fee represented an effective annual rate of 0.21% of the funds average net assets. C. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2011, the fund had contributed capital of $5,210,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 2.08% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
